FILED
                             NOT FOR PUBLICATION                            NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WILL MOSES PALMER, III,                          No. 11-17011

               Plaintiff - Appellant,            D.C. No. 3:08-cv-05378-SI

  v.
                                                 MEMORANDUM *
G. R. SALAZAR; E. SANCHEZ,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Will Moses Palmer, III, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging due

process violations in connection with a disciplinary hearing. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051,

1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Palmer failed

to raise a genuine dispute of material fact as to whether he was improperly denied

procedural protections during his disciplinary hearing. See Wolff v. McDonnell,

418 U.S. 539, 556, 564-70 (1974) (describing minimum procedural due process

protections in prison disciplinary proceedings and noting that the “full panoply of

rights” due a defendant in criminal proceedings does not apply).

      The district court did not abuse its discretion in staying discovery pending a

ruling on defendants’ summary judgment motion. See Dunn v. Castro, 621 F.3d

1196, 1199 (9th Cir. 2010) (“Qualified immunity confers upon officials a right, not

merely to avoid standing trial, but also to avoid the burdens of such pretrial matters

as discovery.” (citation and internal quotation marks omitted)); Alaska Cargo

Transp., Inc. v. Alaska R.R., 5 F.3d 378, 383 (9th Cir. 1993) (setting forth standard

of review).

      AFFIRMED.




                                           2                                    11-17011